Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  157902 & (24)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157902
                                                                    COA: 341403
                                                                    Wayne CC: 14-007939-FC;
  ANDRE DELOREN THORNHILL,                                          14-008093-FH
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion to supplement is GRANTED. The application
  for leave to appeal the May 7, 2018 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).

          VIVIANO, J., not participating due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2019
         a0325
                                                                               Clerk